UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-1578


CRESCENCIO PEREZ-PEREZ,

                    Plaintiff - Appellant,

             v.

M. E. RAY, Warden of FCI Estill, SC, as an individual and in his official capacity;
C. E. FLOYD, Warden of FCI Estill, SC, as an individual and in his official
capacity; E. RAIN WATER, A.H.S.A, as an individual and in her official capacity;
DR. JOSE HERNANDEZ, Medical Officer, as an individual and in his official
capacity; B. PARINA, M.D., as an individual and in his official capacity; DR.
ROSS RAMES, M.D., as an individual and in his official capacity; CAROLYN V.
RICKARDS, Regional Director, as an individual and in her official capacity;
WENDY J. ROAL, Administrator National Inmate Appeals, as an individual and in
her official capacity; FREDERICK GOULDING,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Beaufort. Cameron McGowan Currie, Senior District Judge. (9:16-cv-03574-CMC)


Submitted: August 17, 2017                                    Decided: August 21, 2017


Before KEENAN, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Crescencio Perez-Perez, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Crescencio Perez-Perez appeals the district court’s order accepting the

recommendation of the magistrate judge and denying relief on his complaint filed

pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971). We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Perez-Perez v. Ray, No. 9:16-cv-

03574-CMC (D.S.C. Mar. 27, 2017). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                         AFFIRMED




                                           3